PER CURIAM.
Based upon our review of the briefs and the record on appeal, we are of the opinion that no reversible error has been demonstrated. The judgment of the trial court is affirmed, without prejudice to appellant *501to proceed by way of habeas corpus. Powe v. State, Fla.1968, 216 So.2d 446; Baggett v. Wainwright, Fla.1970, 229 So.2d 239; Jackson v. State, Fla.App.1969, 227 So.2d 354; Pratt v. State, Fla.App.1970, 232 So.2d 248; and Rushing v. State, Fla.App.1970, 233 So.2d 137.
CROSS and MAGER, JJ., and STRAWN, DAVID U., Associate Judge, concur.